618 S.E.2d 192 (2005)
274 Ga. App. 585
NELSON
v.
The STATE.
No. A05A1481.
Court of Appeals of Georgia.
July 26, 2005.
*193 Sharon L. Hopkins, Brian W. Whiteside, Lawrenceville, for Appellant.
Daniel J. Porter, District Attorney, Lisa A. Jones, Assistant District Attorney, for Appellee.
MILLER, Judge.
Following a bench trial, Demetrius Nelson was found guilty and convicted of one count of possession of cocaine with intent to distribute and one count of trafficking cocaine. On appeal he contends that the evidence was insufficient to sustain his conviction on the trafficking charge, and he asserts several other enumerations of error. The evidence was sufficient to sustain the conviction, and since Nelson has abandoned his remaining enumerations, we affirm.
1. On appeal from a criminal conviction, we view the evidence in the light most favorable to the verdict, and the defendant no longer enjoys the presumption of innocence. Short v. State, 234 Ga.App. 633, 634(1), 507 S.E.2d 514 (1998). We do not weigh the evidence or determine witness credibility, but only determine if the evidence was sufficient for a rational trier of fact to find the defendant guilty of the charged offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).
So viewed, the evidence reveals that police responded to a call from a motel about Nelson going in and out of a motel room without being a registered guest there. After police determined his identity, Nelson consented to a pat down search. Nelson then removed a motel room safe key from his pocket and a card key that accessed the room in which he claimed to be staying. Though he refused consent at first, Nelson soon agreed to a search of the room, where police found crack cocaine in a pair of pants.[1]
The police also discovered that several people had been trying to access the room across the hall from Nelson's room, leading the police and motel management to suspect possible drug trafficking activity. The police searched the room and discovered that the safe key that they had obtained from Nelson opened the safe in the room. The police recovered 58.1 grams of 82% pure cocaine from the safe.
The evidence outlined above sufficed to sustain Nelson's conviction for trafficking cocaine. See OCGA § 16-13-31(a)(1) (possession of 28 grams or more of cocaine with a purity of 10 percent or more constitutes trafficking); see also Covington v. State, 226 Ga.App. 484, 484-485(1), (2), 486 S.E.2d 706 (1997) (evidence sufficed to sustain cocaine trafficking conviction where testimony connected defendant to large quantity of cocaine found in a safe at the home of defendant's mother).
2. Nelson has failed to support his remaining enumerations by citation of authority or argument. Thus he has abandoned them on appeal. Thompson v. State, 262 Ga.App. 17, 21(6), 585 S.E.2d 125 (2003); Court of Appeals Rule 25(c)(2).
Judgment affirmed.
BLACKBURN, P.J., and BERNES, J., concur.
NOTES
[1]  Nelson's conviction for possession of cocaine with intent to distribute arose from the crack cocaine found in this search. Nelson does not challenge the sufficiency of the evidence with respect to this conviction.